PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Lee et al.
Application No. 15/169,631
Filed: May 31, 2016
Attorney Docket No. 14340
For: Adapter for a Handle and a Cartridge of Different Razor Systems
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 6, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of February 6, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were obtained. Accordingly the application became abandoned May 7, 2020 by operation of law. A Notice of Abandonment was mailed November 27, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2,100 and (3) a proper or an adequate statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3724 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned-at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions